Citation Nr: 1617436	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-03 576	)	DATE	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.  

2.  Entitlement to service connection for a hearing loss disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a kidney disability.

5.  Entitlement to service connection for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to April 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In a June 2009 rating decision, the RO denied claims of service connection for bilateral hearing loss, lumbosacral strain (now classified as a lumbar spine disability), and migraine headaches.  The Veteran's notice of disagreement (NOD) with that determination was timely received in October 2009 and this appeal ensued.  In January 2010, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2010.

In August 2010, the Veteran testified at a personal hearing at the RO before a Decision Review Officer (DRO).  A hearing transcript is of record.

In July 2013, the Board remanded the appeal for additional development.  In October 2013, the RO issued a supplemental statement of the case (SSOC).  Since that date, additional evidence was associated with the claims file without a waiver of Agency of Original Jurisdiction (AOJ) consideration; however, the Board notes that a waiver is not required, as the new evidence is either duplicative or not pertinent.  38 C.F.R. § 20.1304 (2015).

The Board notes that the issue of entitlement to service connection for tinnitus has been raised by the record multiple times, including a November 2013 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not yet have jurisdiction over this, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).  

Finally, the Board notes that the Veteran claim is processed using VA's electronic format under Virtual VA, and Veteran Benefits Management System (VBMS).  All documents in both databases were reviewed in their entirety by the Board.

The issues of pseudofolliculitis barbae and a kidney condition being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran did not suffer from a concussion as a result of his in-service head injury and is not currently suffering from post-concussive headaches.

3.  The Veteran's current headaches have been attributed to a known clinical diagnosis of migraine headaches and are not related to the sinus congestion suffered during service.

4.  At no time during, or immediately prior to, the pendency of the claim has the Veteran had a bilateral hearing loss disability for VA purposes.

5.  The Veteran's current lumbar spine disability has been attributed to the effects of aging and musculoskeletal deconditioning. 




CONCLUSIONS OF LAW

1.  Migraine headaches were neither incurred in nor aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1101, 1110, 1137,  5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  Bilateral hearing loss was neither incurred in nor aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1101, 1110, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

3.  Lumbar spine disability was neither incurred in nor aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1101, 1110, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Applicable Law

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) (West 2014) sets out VA's duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters were sent to the Veteran in December 2008 and January 2009, prior to the initial unfavorable decision issued in June 2009, advising him of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has also satisfied its duty to assist the Veteran in the development of his claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing him an examination when necessary.  38 U.S.C.A. § 5103A; C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, service treatment records (STRs) as well as post-service private and VA treatment records have been obtained and considered.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

VA obtained VA examinations in March 2009 and September 2013.  Shortcomings in the 2009 examination prompted a Board remand for the September 2013 examination with respect to the lumbar spine disability.  The Board finds that the September 2013 lumbar spine examination is fully adequate to decide that issue.  The new examiner substantially complied with the remand directives and provided a clear and complete rationale for all opinions.  See Stegall v. West, 11 Vet. App. 268 (1998); see also BVA Remand 6-8 (July 25, 2013) (VBMS).

The Board did not specifically find the March 2009 hearing loss examination inadequate.  Although the VA examiner did not initially review the claims file during the examination, an addendum opinion was later provided after consideration of the claims file.  See Addendum, 1 (Apr. 8, 2009) (VBMS).  Nonetheless, the Board requested a new hearing loss examination on remand because new private treatment records dated in September 2010 appeared to document a hearing loss disability for VA purposes.  BVA Remand, 4 (July 25, 2013) (VBMS).  The Board finds that the September 2013 hearing loss examination is adequate to decide the issue of entitlement to service connection for a hearing loss disability.  The new examiner substantially complied with the remand directives and provided a clear and complete rationale for all opinions.  See Stegall v. West, 11 Vet. App. 268 (1998); see also BVA Remand 6-8 (July 25, 2013) (VBMS).

The Board finds that the September 2013 examination for migraine headaches is adequate to decide the issue of entitlement to service connection for migraine headaches.  The examiner substantially complied with the remand directives and provided a clear and complete rationale for all opinions.  See id.

Accordingly, the Board finds that the duty to assist with respect to obtaining VA examinations and opinions regarding the issues decided herein have been met.  
Thus, the Board finds that VA has fully satisfied its duty to notify and assist the Veteran at every stage in this case.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.  


II.  Service Connection

Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who have served 90 days or more of active duty service during a war period on or after December 21, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if manifesting to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§  1101, 1137; 38 C.F.R. §§  3.307, 3.309.

Alternatively, when a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptomology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 703 F.3d 1331 (Fed. Cir. 2013).

Service connection for hearing loss shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a disability based on hearing loss exists is governed by 38 C.F.R. § 3.385.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 
 


Analysis

Service connection for migraine headaches

First, the Board turns to whether the Veteran has entitlement to service connection for his migraine headaches.  To prevail, he will need to establish the existence of a present disability, an in-service incurrence or aggravation of the disease or injury, and a causal relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has received treatment for headaches during the pendency of this claim and received a diagnosis of migraine headaches.  See VA Treatment Records, 8 (Aug. 8, 2013) (VBMS); see also VA Treatment Records, 15 (July 15, 2014) (VBMS); see also VA examination, 1 (Oct. 18, 2013) (VBMS).  Thus, the Board finds the establishment of a present disability; the first element of entitlement to service connection has been satisfied.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The record also indicates that the Veteran suffered a head injury in August 1993 and sustained a small laceration to his scalp.  See Service Treatment Records, 55 (Sept. 24, 2008) (VBMS).  In addition to the head injury, the record also shows that the Veteran received treatment for headaches while in service.  See id. at 60 (noting "tenderness in frontal sinus); see also VA examination, 1 (Oct. 18, 2013) (VBMS) (noting a diagnosis of "sinus headaches" in 1993).  Thus, the Board finds the Veteran has both an in-service incurrence of headaches and an in-service injury of his head; the second element of entitlement to service connection has been satisfied.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In a September 2013 VA examination, the examiner provided a nexus opinion regarding the Veteran's current headaches.  In her opinion, the examiner addressed both the in-service headaches and the in-service head injury.  First, the examiner noted that the Veteran's STRs did not indicate treatment for a headache or a concussion at the time of the head injury.  See VA examination, 3 (Oct. 18, 2013) (VBMS).  In the absence of a concussion, the examiner opined that post-concussive headaches were unlikely.  Id.  The examiner then attributed the Veteran's in-service headaches to a contemporaneous diagnosis of sinus congestion, citing that "sinus congestion is a common cause of headaches."  Id.  See also Service Treatment Records, 60 (Sept. 24, 2008) (VBMS); see also Service Treatment Records (Dental), 12 (Sept. 24, 2009) (VBMS) (noting sinus problems).  Thus, the VA examiner concluded that the Veteran's migraine headaches are not as likely as not due to, caused by, or incurred in, the military.  See VA examination, 3 (Oct. 18, 2013) (VBMS).  The Board notes that the VA examiner provided a clear and complete rationale for all opinions expressed, reinforced by a discussion of the relevant facts in the evidence of record.  

In the instant case, although the Veteran contends that he has experienced headaches since his head injury, the Board notes that he is only competent to report symptoms (e.g., experiencing headaches) but not provide a diagnosis of this condition (e.g., migraine headaches as opposed to sinus headaches) as making such a technical distinction would require advanced medical knowledge.  See Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014) (noting that the competence of lay testimony depends on the nature of the condition); citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  Consequently, the Board finds that the nexus element is not satisfied by the Veteran's report.  

For the foregoing reasons, service connection is not warranted for migraine headaches.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for migraine headaches.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  See U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 54-56 (1990).

Service connection for hearing loss disability

Having addressed the issue of service connection for migraine headaches, the Board now turns to the issue of entitlement to service connection for a hearing loss disability.  To prevail, he will need to establish the existence of a present disability, an in-service incurrence or aggravation of the disease or injury, and a causal relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Throughout the pendency of his claim, the Veteran has been repeatedly tested for a current disability of hearing loss with varying results.  

In April 2009, the Veteran was afforded a VA audiology examination.  The examiner did not find the existence of a compensable hearing disability.  See VA examination, 1 (Apr. 8, 2009) (VBMS).  The examiner also tested the Veteran's speech discrimination, relying upon the Maryland CNC word list, pursuant to VA regulations.  Id.  Audiometric testing during the examination revealed pure tone thresholds in decibels and the speech discrimination scores as follows:



HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
15
20
25
20
35
96
LEFT
20
25
25
25
30
96









In April 2010, at the Dallas VAMC, the Veteran was afforded another audiology examination.  The examiner noted that evaluation results, although initially inconsistent, were eventually found to be similar to the April 2009 VA examination.  See VA Treatment Records, 154 (Mar. 11, 2016) (VBMS).  The examiner did not provide audiometric testing results.

In September 2010, the Veteran received private medical treatment for his hearing loss.  The private doctor indicated a diagnosis of mild to moderate sensorineural hearing loss.  See Medical Treatment Record, 14 (Sept. 14, 2010) (VBMS).  The private doctor provided an uninterpreted audiogram and speech discrimination scores that appeared to reflect the following:



HERTZ
*CNC

500
1000
2000
3000
4000
%
RIGHT
30
45
40
45
50
96
LEFT
40
50
45
45
55
92
*unknown test








The Board notes that these thresholds are indicative of a compensable hearing loss disability for VA purposes.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (interpreting an audiogram without numerical results requires a factual finding); see also Hall v. Nicholson, 21 Vet. App. 80 (2006) (clarifying that there is no indication in Kelly that the Court was precluding the Board from interpreting graph data and converting it into numerical data).  In addition, the Board notes that although the private doctor indicated a speech recognition ability of 92 percent for the left ear, the report did not specify whether the Maryland CNC Test, required by VA regulations, was utilized in determining speech recognition.  See 38 C.F.R. § 3.385.

In September 2013, the Veteran was afforded another VA audiology examination.  The examiner noted normal hearing in both ears and did not find a current hearing loss disability.  See VA Treatment Records, 88-89 (Mar. 11, 2016) (VBMS). Audiometric testing during the examination revealed pure tone thresholds in decibels as follows:



HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
10
10
10
5
20
96
LEFT
5
10
5
15
20
96









The examiner provided a detailed discussion of the Veteran's prior examination results and offered potential explanations to account for the variance between the April 2009 examination findings and the September 2010 private audiogram.  See id. at 90.  The examiner found transient changes in hearing were unlikely, as no conductive hearing loss was present on previous exams.  Id.  The examiner also attributed the variance to either inconsistent results being provided by a patient, or evaluator error.  Id. 

The Board notes that the examiner also asserts that she conducted the word recognition test at intensity below the average intensity of conversational speech, clearly suggesting the Veteran's hearing is well within normal limits and no current hearing loss disability exists.  Id.  Based on the level of detail in the September 2013 opinion, the discussion of the prior hearing examinations, the plausible explanation of variance in the examination results, and the clear and complete rationale provided, the Board assigns significantly greater weight to this examiner's opinion.  Consequently, the Board finds that the Veteran does not have a current hearing loss disability and has not had a hearing loss disability during the pendency of this claim; the first element for service connection has not been met.  38 C.F.R. § 3.385.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a current disability, there is no valid claim); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) ("current disability" is "satisfied when claimant has a disability at the time . . . or during the pendency of [the] claim").

For the foregoing reasons, service connection is not warranted for a hearing loss disability.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a hearing loss disability.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  See U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 54-56 (1990).




Service connection for lumbar spine disability

Throughout the pendency of this claim, the Veteran has been diagnosed with various back disabilities, including chronic mechanical lumbosacral pain syndrome, minimal bilateral nueroforaminal stenosis, chronic lumbar myofascial syndrome, and a chronic lumbosacral strain.  See Medical Treatment Records, 1 and 3 (Sept. 14, 2010) (VBMS); see also Medical Treatment Records, 1 (Dec. 4, 2013) (VBMS);  see also VA Treatment Records, 83 (Mar. 11, 2016) (VBMS); see also VA examination, 6 (Mar. 31, 2009) (VBMS).  The Board finds the Veteran has a current lumbar spine disability, satisfying the first Shedden element of entitlement to service connection.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) ("service connection generally requires . . . the existence of a present disability"); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board also notes that his STRs document back pain.  In February 1992, the Veteran reported low back pain caused by lifting tow bars on the flight deck; he was diagnosed with a mild lumbar strain.  See Service Treatment Records, 31 (Sept. 24, 2008) (VBMS).  In December 1993, the Veteran also reported low back pain.  See id. at 29.  The Veteran claimed the pain occurred after he put a tow bar on a tractor.  Id.  He was ultimately diagnosed with low back pain.  Id.  The Board finds the Veteran's in-service complaints related to his lumbar spine, satisfy the second Shedden element of entitlement to service connection.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) ("service connection generally requires . . . an in-service incurrence or aggravation of a disease or injury").

The Board now turns to the final, nexus requirement of Shedden: whether a causal relationship exists between the Veteran's present disability and his in-service complaints.  

A VA examiner in March 2009 noted the in-service treatment for back pain, and noted the Veteran's reports of current private treatment for low back pain with epidural steroid injections.  See VA examination, 5 (Mar. 31, 2009) (VBMS).  The examiner diagnosed the Veteran with a chronic lumbosacral strain and concluded it was less likely than not related to military service.  See id. at 6.  Owing in part for the failure to discuss the Veteran's reports of continuity of symptoms since service, another examination was requested.  

On remand, the Board directed the new VA examiner to set forth the Veteran's current disabilities involving the lumbar spine, obtain the current nature and likely etiology of any current lumbar spine disability (opine whether it is at least as likely as not related to active duty service), consider all records noting disc bulges, and consider the Veteran's self-reported history of continuity of symptoms since service.  See BVA Remand, 4, 5, and 8 (July 25, 2013) (VBMS).

During the new VA examination in September 2013, the examiner noted a current diagnosis of chronic lumbar myofascial syndrome.  See VA Treatment Records, 83 (Mar. 11, 2016) (VBMS).  The examiner considered and discussed the Veteran's bulging discs.  The examiner also discussed the Veteran's reported continuity of symptoms.  Ultimately, the examiner attributed the Veteran's current disability to the effects of aging and musculoskeletal decondition, and not to any in-service injury or complaints.   

In this regard, it is noted that the examiner's conclusion states: "His current lumbar spine condition is as likely as not due to the effects of aging and musculoskeletal deconditioning."  While in the context of determining whether a particular disability should be service connected, and therefore mindful of the burden of proof that is to be considered, it is noted this language is not a model.  Nevertheless, a fair reading of the report in its entirety leaves the impression that it was the examiner's judgement that the effects of aging and musculoskeletal decondition were responsible for the disability observed in this Veteran.  As this fails to establish a nexus with service, it does not provide a basis for an award of service connection.  

Consequently, the Board finds that the Veteran's current lumbar spine disability is not related to service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim that doctrine is not applicable in the instant appeal, and his claim must be denied.  See U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 54-56 (1990).


ORDER

Service connection for migraine headache disability is denied.

Service connection for hearing loss disability is denied.

Service connection for a lumbar spine disability is denied.


REMAND

With respect to the Veteran's claims for service connection for pseudofolliculitis barbae and a kidney condition, the Board notes that a rating decision issued in October 2013 denied these claims.  Thereafter, in November 2013, the Veteran filed a timely notice of disagreement as to the denial of these claims.  See 38 C.F.R. §§ 20.302, 20.305.  When there has been an initial RO adjudication of a claim and a NOD as to its denial, the claimant is entitled to a SOC.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a SOC on these issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the SOC only if they are perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a SOC regarding the issues of entitlement to service connection for pseudofolliculitis barbae and a kidney condition.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review as appropriate. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remand must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals












Department of Veterans Affairs


